Citation Nr: 1129495	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post operative residuals of a left lower lobectomy secondary to bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased evaluation for post operative residuals of a left lower lobectomy secondary to bronchiectasis.  The Veteran appealed.

The Veteran was initially service connected for pulmonary fibrosis in a February 1961 rating decision, at which time a noncompensable evaluation was assigned.  In a January 1963 rating decision, the disorder was reclassified as post operative residuals of a left lower lobectomy secondary to bronchiectasis, and the disorder was assigned a 30 percent rating effective November 29, 1962.  The disorder has been assigned a 30 percent evaluation since 1962.  

The Veteran also claimed entitlement to service connection for a right lung disorder.  Service connection for that disorder was denied in an April 2008 rating decision.  The appellant did not, however, perfect an appeal.  Hence, the April 2008 rating decision  is final, and the Board does not have jurisdiction over the issue.  38 U.S.C.A. § 7105 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA pulmonary/respiratory examination, which included a pulmonary function test, in April 2008.  Unfortunately the report from that study did not include findings relating to the appellant's diffusion capacity of the lung for carbon monoxide by the single breath method, or findings addressing the Veteran's maximum oxygen consumption value, measured in milliliters/kilogram.  As such, the April 2008 examination report is inadequate for rating purposes and further development is required.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 4.100 (2010).

In light of the remand, ongoing private and VA treatment records should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any relevant VA treatment records from the Harrisonburg, Virginia VA Medical Center, and any other VA medical facility which may have treated the Veteran, since October 2007 and associate those documents with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO/AMC should ask the Veteran to identify any private medical treatment that he had for his respiratory disorder since October 2007.  After securing any necessary release forms, the RO/AMC must attempt to obtain and associate those identified records with the claims file.  These efforts should include attempting to secure all pertinent records from Rob Marsh, M.D., of Middlebrook Family Practice since May 2008.  If identified records cannot be obtained the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  After completion of the above to the extent possible, the RO/AMC must schedule the Veteran for a VA respiratory examination by a physician in order to determine the current nature and severity of the appellant's post operative residuals of a left lower lobectomy secondary to bronchiectasis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including a pulmonary function test, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examining physician must provide pulmonary function test results, including findings relating to the appellant's diffusion capacity for carbon monoxide by the single breath method testing, as well as his maximum oxygen consumption measured in milliliters/kilogram.  The examining physician must address whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, as well as whether the appellant requires outpatient oxygen therapy.  

The examining physician must also address the Veteran's employment.  If the appellant is unemployed, the examiner must address whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that post operative residuals of a left lower lobectomy secondary to bronchiectasis precludes the Veteran from obtaining and maintaining substantially gainful employment.

A rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the claim of entitlement to an increased evaluation for post operative residuals of a left lower lobectomy secondary to bronchiectasis.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


